Citation Nr: 1314468	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for right major pectoralis muscle tear, postoperative.

2.  Entitlement to an increased disability rating in excess of 30 percent for right upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1996.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement (NOD) with these determinations in July 2009, and timely perfected his appeal in July 2010.

The Veteran was afforded a Travel Board Hearing before the undersigned in July 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

As a final introductory matter, the Veteran submitted an October 2012 statement stating that his left and right inguinal hernia repairs were believed to be caused by heavy lifting and aggravated over the last three years.  He believed the cause of these repeated hernia injuries were due to the straining of lifting, holding, and gripping tools and equipment on the daily job.  Lastly, he stated that the diminishing use of his chest, shoulder, and arm played a major part in his repeated injuries.  To the extent relevant, this evidence will be considered in connection with the current appeal.  Otherwise, the agency of original jurisdiction (AOJ) should seek clarification from the Veteran on whether it is his intent to seek service connection for left and right inguinal hernia repairs, as secondary to his service-connected right major pectoralis muscle tear  and right upper extremity neuropathy.  Accordingly, this matter is REFERRED to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of increased ratings for right major pectoralis muscle tear and right upper extremity neuropathy. 

The Veteran was last given a VA examination in July 2008 in order to establish the severity of his service-connected right major pectoralis muscle tear and right upper extremity neuropathy.  At the July 2012 hearing, the Veteran reported that his service-connected conditions had worsened since his last VA examination.  The Veteran reported such symptoms as pain in his right pectoralis muscle, difficulty sleeping on the right side, difficulty lifting things, hand cramps, hand shaking, and pain that shoots through his arm and loses grip.  The Veteran submitted additional evidence, including a functional capacity exam.  

The Board observes that the Veteran did not report for a VA examination scheduled in 2010.  At the hearing, the Veteran indicated that he would report to an examination.  Given the foregoing testimony, statements, and additional medical evidence, the Board will afford the Veteran another opportunity to report for a new VA examination.   

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected right major pectoralis muscle tear.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right major pectoralis muscle tear, with particularity to the criteria for the appropriate diagnostic codes.  

The examiner should also address the impact of the disability on the Veteran's ability to work.

2) Additionally, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected right upper extremity neuropathy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right upper extremity neuropathy, with particularity to the criteria for the appropriate diagnostic codes. 

Specifically, the VA examiner should address whether the Veteran's right upper extremity neuropathy is manifested by complete paralysis of the median/ulnar nerve OR incomplete paralysis of the nerve that is mild, moderate, or severe.

The examiner should also address the impact of the disability on the Veteran's ability to work.

3) Following the completion of the foregoing, the AMC/RO should readjudicate the Veteran's claims, to include considering whether the claims should be referred to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  The AMC/RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

